Fourth Court of Appeals
                                        San Antonio, Texas
                                                 June 5, 2013

                                            No. 04-13-00349-CR

                                      IN RE Shane McClaine CAIN

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On June 3, 2013, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on June 5, 2013.


                                                                      _____________________________
                                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of June, 2013.



                                                                      _____________________________
                                                                      Keith E. Hottle
                                                                      Clerk of Court




           1
          This proceeding arises out of Cause No. 91-0984-CR, styled The State of Texas v. Shane McClaine Cain,
pending in the 2nd 25th Judicial District Court, Guadalupe County, Texas, the Honorable Gus J. Strauss, presiding.